Title: Thomas Cooper to Thomas Jefferson, 22 October 1819
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear Sir
						
							Oct. 22. 1819.
							Philadelphia
						

					
					I received and perused with much surprize and regret, your communication of the 15th Instant, announcing the Inability of the Visitors of the University of Virginia, to fulfil the proposals made to, and accepted by me. I was aware from what I had lately seen in the newspapers, that the Institution was under pecuniary difficulties, but I could not be aware of their extent, or their bearings. It was from this suspicion that I suggested the possibility of a temporary situation under a Bankrupt System; but I find on enquiry, no reasonable expectation that such a law will be enacted.
					Confiding in our agreement, I refused at the beginning of the year, as I mentioned to you at the time, a literary engagement that would have occupied me about 18 months. I could not promise to finish it before next April, and I recommended another person who was not confined to time.
					At the close of my last chemical course, meaning to get every thing ready to send off early in the winter, I announced that Dr Patterson would give a course of chemistry this winter,  as I should not be able to give one myself: and accordingly, I induced him to  deliver in my place, the lectures of the last fortnight of my last course. He will now act on my recommendation at that time.
					I have been repeatedly spoken to about the hours when I would give a course of mineralogy this winter: my reply has been, that having disposed of my minerals, and being engaged in packing them up, I could not engage to deliver Lectures on mineralogy in this city, any more.
					Thus am I thrown compleatly on my back: I have given up my usual occupations, and I have not a single employment left for the support of my family. It is true, the difficulties of the times, and the general pecuniary embarrassments here as well as elsewhere, would be felt by me, as indeed they have been, in common with others. But relying on what has past, I have placed myself in a Cul de sac, and I see no way out.
					However, I shall look about me, and seek for employment somewhere or other, untill the period arrives when you propose to commence the business of your Institution. My wife and myself, have confined our views and wishes to your State, which I  still hope, I need not ultimately renounce. I shall therefore keep your proposal in view: but if, thus turned adrift, I am compelled from necessity to fix permanentlyelsewhere, I must equally renounce my present inclination, and my future interest.
					In one respect your letter gave me sincere pleasure. The Newspapers informed us lately of your being afflicted with a dangerous illness. I greatly rejoice for the sake of my own feelings and the public welfare, that you are still in health. I hope you will so continue for many years of future usefulness.
					Have the goodness, I pray you, to present my assurances of great respect to Mr Cocke and the board of Visitors.
					
						
							Thomas Cooper
						
					
				